Title: To George Washington from Gouverneur Morris, 14 March 1779
From: Morris, Gouverneur
To: Washington, George


Dr General—
Phila: 14th March 1779.
You will excuse in me the Liberty I have taken in requesting Colo. Morgan to call on you. That Gentleman can give you much and important Information relative to the State of our Western Frontiers. From the first View of the Commander in that Department at York Town he struck me as one of those who excel in the Regularity of Still Life from the Possession of an indolent Uniformity of Soul. The little Eagerness he shewed to go thence when every Thing almost depended on Vivacity gave no good Omen of his Success. I observed in Silence & untill this Moment no one hath known any Reflections I then made and perhaps I am even at this Moment much very much deceived. When I heard of some Proceedings in the Department I ventured to say aloud that no Good would follow from the Exertions of the Army under his Command. Unfortunately I have not been mistaken. I have Reason to beleive that his Recall hath become necessary from a Variety of Causes—For a Successor I think you will be puzzled. Good Sense Genius Activity and a Habit of Business These are Qualities which appear to me better adapted to this Office than all the military Science in all the military Books put together. Excuse one more observation. It is that the Reason why a good Partizan Officer is so rare a Thing among regular Soldiers may be deduced from this that in order to become such a Man must unlearn all that he has learnt or the greater Part of it which few have good Sense enough to do. One good Mohawk would on such Occasion do more with one hundred Men than Prince Ferdinand with a thousand or Braddock with ten thousand. I must here again beg your Pardon for intermeddling with Things out of my Line and beyond my Reach. But you will I am sure excuse me for thinking loud to you upon a Subject which presses itself upon my Sensibilities, especially when I assure you what I beleive you well know that such Liberties with you arise from personal Confidence & Esteem—I beleive it is unnecessary for me to say that Colo. Morgan is a Man of Honor and Truth as he is of your Acquaintance but as you may not know him so well as to know how much he may be relied on permit me to assure you that I have the highest Reason to beleive that you cannot derive Information from a more certain Source or thro a surer Channell Adieu. My Respects to Mrs Washington who I am told has no Great Opinion of me as a Christian Priest and yet I am sure we are of the same Religion expressed in the one Word Benevolence. yours
Gouvr Morris
